      Case 1:18-cv-06626-ALC-KNF Document 292 Filed 03/31/21 Page 1 of 1


                                                              The Chrysler Building
                                                              405 Lexington Avenue, NY, NY 10174-1299
                                                              Tel: 212.554.7800 Fax: 212.554.7700
                                                              www.mosessinger.com


                                                              March 31, 2021
VIA ECF

Hon. Kevin N. Fox, U.S.M.J.
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

               Re:     Actava TV, Inc., et al. v. Joint Stock Company “Channel One Russia
                       Worldwide” et al. (18-cv-06626)
Dear Judge Fox:
        We are counsel for Plaintiffs in this action. We write on behalf of all parties to seek a
two-week extension of the period for discovery in this action. Discovery is currently scheduled
to end on Monday, April 5. The proposed extension to Monday, April 19, which would be the
ninth, does not affect any other deadlines in this action. All parties consent to this two-week
extension.

        The parties seek the extension, in part, to facilitate the scheduling of expert depositions.
The parties have exchanged expert reports concerning damages, and are in the process of
scheduling depositions of those experts. The parties have resolved the issue of Defendants’
request to depose two other expert witnesses. One witness, who previously offered expert
testimony, has been deposed. The other witness was at one time designated by Plaintiffs to
offer expert testimony but, as Plaintiffs have now stated that that person has not prepared an
expert report and will not offer expert testimony, Defendants withdrew their request to depose
him. (Of course, the reference to “expert witnesses” is not an agreement by any party that any
person’s report or testimony should be accepted.)

        As the court may recall, Plaintiffs also have been pursuing discovery against non-party
Matvil Corporation in Canada. That discovery proceeding is not yet fully resolved. As it now
stands, the Canadian court has held that Matvil, which has produced documents, will be
required to appear for a deposition, but that Matvil will not be required to provide documents or
testimony regarding financial information. Plaintiffs anticipate scheduling the deposition
testimony of Matvil before April 19 if the extension is granted.

        As the court is aware, there is a pending motion to compel filed by Defendants (ECF No.
261). If that motion is granted, the parties will endeavor to complete discovery permitted
promptly. Defendants state that a further extension may be necessary for the completion of
such discovery. Plaintiffs oppose any further extensions, and state that the pending motion
should not affect the overall discovery deadline.

       We thank the Court for its attention to this matter.

                                                      Respectfully submitted,
                                                      /s/ Toby Butterfield
